Filed 4/29/13 P. v. Caddy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Colusa)
                                                            ----



THE PEOPLE,                                                                                  C071604

                   Plaintiff and Respondent,                                      (Super. Ct. No. CR53431)

         v.

CAROL SUE CADDY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436.
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On September 19, 2011, defendant Carol Sue Caddy entered a drugstore and
claimed she needed to pick up a prescription, giving a false name and date of birth.
While an employee searched for the prescription, defendant went behind the counter and
put her hand in her purse. She held something that poked the end of the purse, suggesting




                                                             1
a gun. Defendant threatened to shoot the employee and demanded certain drugs. The
employee gave the drugs to defendant, who thereafter left the store.
       Defendant entered a plea of guilty to second degree robbery (Pen. Code, § 211)
and was released to a rehabilitation program pending sentencing. Defendant waived
credit for time spent in the rehabilitation program. The court sentenced defendant to state
prison for the midterm of three years.
       Defendant appeals. She did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken
an examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                          DISPOSITION
       The judgment is affirmed.
                                                                MURRAY                  , J.


We concur:
         BLEASE                    , Acting P. J.




         DUARTE                           , J.




                                                 2